Ehrlich, Ch. J.
We think there is nothing in the papers which gave the receiver, Duffy, a right to come in as a party, and that it was for the court below, in the exercise of its discretion, to determine whether he should be given that permission. The court, after hearing argument pro and con, concluded that the action might proceed to a determination without the presence of the receiver, and therefore denied the application. We think there was-no abuse of discretion. Dunlop v. Insurance Co., 74 N Y. 145 White's Bank v. Farthing, 101 id. 344; Rosenberg v. Salomon, 144 id. 92; 63 St. Rep. 62.
The order appealed from must therefore be affirmed, with costs.
All concur.